SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
114
CA 10-01969
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
NIAGARA FRONTIER TRANSPORTATION AUTHORITY,
PETITIONER-APPELLANT,

                     AND                                         ORDER

INTERNATIONAL LONGSHOREMEN’S ASSOCIATION
LOCAL 1949, RESPONDENT-RESPONDENT.


DAVID M. GREGORY, BUFFALO (WAYNE R. GRADL OF COUNSEL), FOR
PETITIONER-APPELLANT.

SANDERS & SANDERS, CHEEKTOWAGA (HARVEY P. SANDERS OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered June 1, 2010 in a proceeding pursuant to CPLR
article 75. The order denied the petition for a stay of arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court